           Case 1:19-cv-03211-JSR Document 94
                                                             USDCSDNY
                                                             DOCUMENT
      '                                                      ELECTRONICALLY FILED-
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                DOC #: _ _ _~'----+-.---
                                                             DATE FILED:
                                                                    ,.
DAVID LEVY,
                      •
                          Plaintiff,                   Case No. l:19-cv-03211-JSR

                 v.

SENIOR HEALTH INSURANCE COMPANY
OF PENNSYLVANIA,

                          Defendant.



                            ~ [PRg~RDER
          In August 2019, this Court approved Senior Health Insurance Company of Pennsylvania's

("SHIP") deposit of $765,360 in the Court's Registry as security for SHIP's appeal to the U.S.

Court of Appeals for the Second Circuit. ECF 66·. SHIP has voluntarily dismissed its appeal. See

No. 19-2453 (2d Cir.). SHIP now requests return of the $765,360 deposit, including any interest

accrued, and Plaintiff does not oppose this request. The Court approves SHIP's request. In

accordance with 28 U.S.C. § 2042, the Court ORDERS the Clerk of Court to return to SHIP the

initial deposit of $765,360, plus any interest that has accrued, less any administrative fees incurred.



          SO ORDERED.


Dated: New York, NY
       February _f/_, 2020
